Citation Nr: 1753145	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  12-21 319	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left eye disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to December 1979

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction was subsequently transferred to the RO in St. Louis, Missouri.

In a May 2017 rating decision, the RO granted his service connection claims for frostbite of the left foot and frostbite of the right foot.  Therefore, these claims are no longer before the Board.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing; a transcript has been associated with the claims file. 

In July 2016, the Board remanded this matter for further evidentiary development prior to the adjudication of the claim; namely to obtain additional VA and private treatment records.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order). 


FINDING OF FACT

The evidence of record does not establish an in-service incurrence of a left eye injury or disease.


CONCLUSION OF LAW

The criteria for service connection for a left eye disability have not been met.  
38 U.S.C. §§ 1131, 1132, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a current left eye disability, which stems from an injury he sustained in service.  See May 2016 Board Hearing Transcript at 1-5.

Generally, service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303.  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of service, establishes the disease was incurred during active service.  38 C.F.R § 3.303(d).

In order to prove service connection, there must be competent and credible evidence of (1) a current disability; (2) an in service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the in service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this instance, there are multiple current diagnoses of record.  A VA examiner diagnosed the Veteran with unilateral myopia of the left eye in April 1984.  April 1984 Ophthalmology VA Examination Report; DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1225 (32nd ed.) (2012) (defining "myopia" as an error of refraction).  This diagnosis was confirmed by a January 2014 VA examiner, who concluded that did not have and never has had a diagnosis of an eye condition other than congenital or developmental errors of refraction.  

However, 38 C.F.R. § 3.303(c) expressly excludes service connection for refractive errors of the eye, as they are not diseases or injuries within the meaning of applicable statues and regulations.  As such, myopia is not an injury or disease eligible for service connection.  See 38 C.F.R. § 3.303(c); see also Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (holding that in cases where the law and not the evidence is dispositive, the claim should be denied because of the absence of legal merit or lack of entitlement under the law). 

In addition to the above, Dr. D.C., a private treatment provider, diagnosed the Veteran with presbyopia and senile corneal changes bilaterally in December 2014.  December 2014 V.C. Treatment Note.  

Subsequently, in January 2017, a third VA examiner diagnosed the Veteran with an unexplained generalized constriction of his visual field; unexplained decrease in vision; as well as mild age-related nuclear sclerotic cataracts.  January 2017 Eye Conditions VA Examination Report.  

Thus, December 2014 and January 2017 diagnoses constitute current disabilities eligible to be considered for VA compensation purposes.   See Shedden, supra.

Next, the Board examines the evidence of record for an in-service incurrence.  To that end, the Veteran asserts that another service member struck him with a lock in the left eye while he was asleep.  See May 2016 Board Hearing Transcript at 1-5.  His eye was swollen for several weeks following the incident.  He began experiencing visual problems right away.  Although he received treatment for this injury in service, his vision has never been the same after the injury.  At times, his vision becomes blurry and his eye waters making it hard for him to see out of his left eye.  Presently, these symptoms occur at least once a day; especially, in sunlight.  

Despite the Veteran's lay assertions, a review of his service treatment records discloses no in service incurrences pertaining to the left eye.  Rather, a July 13, 1977 Chronological Record of Medical Care reveals that he was struck in the right eye with a lock by another service member.  He received treatment over the course of week, and by July 21, 1977 a treatment provider noted an assessment of resolving trauma.  July 21, 1977 Chronological Record of Medical Care.  By the time of his separation examination, no abnormalities were found upon clinical evaluation.  November 1979 Report of Medical Examination.  He reported that he was in good health and denied any eye trouble.  November 1979 Report of Medical History.

Given the inconsistency above, the Board declines to accord the Veteran's lay statements any probative weight.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Aside from the Veteran's lay statements, there is no other evidence of record demonstrating an in service incurrence of a left eye injury or disease.  Therefore, the in service incurrence element of this claim cannot be satisfied.  See Shedden, supra.  Necessarily, the nexus element cannot be established.  

The record shows that the Veteran repeatedly asserted that his in-service injury was to his left eye.  As noted above, the service records reveal an injury to his right eye.  To Board will not question the Veteran's claim with regard to which eye he was seeking compensation for.  However, should the Veteran wish to pursue a benefit with regard to his right eye, which the service records show was injured in service, he is encouraged to do so.

Based on the foregoing, the Board finds the preponderance of the evidence is against the Veteran's service connection claim for a left eye disability.  See also 
38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).  


ORDER

Service connection for a left eye disability is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


